46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cherie PHILLIPS, Plaintiff Appellant,v.Dida K. GANJOO, M.D.;  Doctor Sadiq;  GreaterLaurel-Beltsville Hospital, Defendants Appellees.
No. 94-2032.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-94-559)
Cherie Phillips, Appellant Pro Se.  S. Allan Adelman, GODARD, WEST & ADELMAN, P.C., Rockville, MD;  David Alan Levin, WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapolis, MD;  Alan Russell Siciliano, O'MALLEY & MILES, Upper Marlboro, MD, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Cherie Phillips appeals the district court's dismissal of her civil action pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Phillips challenged the constitutionality of the Maryland health arbitration statute, Md. Cts. & Jud.  Proc.Code Ann. Secs. 3-2A-01-3-2A-09 (1989 & Supp.1994).  She claimed that the statute discriminated against her solely on the basis of her wealth.  The Fourteenth Amendment does not provide heightened scrutiny for claims of economic discrimination;  the statute is rational.  See, e.g., San Antonio v. Rodriguez, 411 U.S. 1, 29 (1973).  Phillips's claim is meritless.


2
Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.